Citation Nr: 1232788	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran had active duty service from May 1984 to May 1991.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  In those decisions, the RO denied the claim for service connection for MS.  

The Veteran testified before the undersigned at a Board Videoconference hearing in May 2012.  A copy of the transcript has been reviewed and is in the file.  The Veteran completed a waiver for RO review of evidence submitted after the hearing.  

The Board has reviewed the Veteran's Virtual VA file and finds the information either duplicative of the paper file or not relevant to the issue on appeal.  


FINDING OF FACT

Multiple sclerosis did not have its onset or increase in severity during active service and did not have its onset within the seven year presumptive period following military service.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated during a period of active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In March 2007, the Veteran was advised of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran regarding the degree of disability and the effective date as required by Dingess/Hartman, 19 Vet. App. 473.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No prejudice is found by the Board.  

Under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011), the Board has duties to assist the Veteran with his claim.  All available service treatment and private records have been associated with the file.  In May 2012, the Veteran submitted more recent and some duplicative private treatment records for his claim with a waiver of RO consideration.  VA and Social Security Administration (SSA) records are also in the file.  The Board finds that all available records have been associated with the file.  

While the Veteran did not receive a VA examination regarding his claim, the file was sent to a VA examiner for an opinion on the etiology of the MS.  The examiner saw that the Veteran had a present diagnosis of MS and the issue remaining was the date of onset.  The Board finds that the February and March 2012 opinion and addendum together are factually accurate and fully explanatory.  To the extent the examiner did not review some of the more recent records added to file after the May 2012 hearing, the Board finds this does not prejudice the Veteran's claim.  The records do not contradict the examiner's opinion.  (See Dr. G.'s May 2012 note stating that the Veteran was diagnosed with MS in 2010, nearly twenty years after service.)  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. § 3.103(c)(2): the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  The Board finds the May 2012 hearing transcript shows these duties were fulfilled.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The duties to notify and to assist have been met.  

II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  When the disease identity is established (the regulation specifically uses multiple sclerosis as an example), there is no requirement of an evidentiary showing of continuity.  Id.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where a veteran served continuously for ninety (90) or more days during a period of war or peacetime service after December 31, 1946, and if multiple sclerosis is manifest to a compensable degree within seven years from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (The issue in Jandreau was regarding the etiology of the residuals of a right shoulder dislocation).  

The Court of Appeals for Veterans Claims (the Court) has stated before that where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contended in his November 2006 claim that he had MS that was related to service (In March 2003, the Veteran had filed a claim for "dizzy spells").  In a March 2008 statement, the Veteran stated that he recently started taking injections for MS and believed the military was responsible for this condition.  More specifically, in February 2009, he asserted that he had signs and symptoms of MS in service.  He claimed he was misdiagnosed or not treated while in service.  

However, the same month, he submitted a statement to SSA explaining that his pain began in 2002; at that time his stomach "was getting numb" and his upper extremities began tingling with numbness.  He started to experience fatigue in 2007.  He felt this fatigue was associated with the onset of the illness.  He said over time his disability had increased.  The Veteran said he served for seven years in the military and fifteen with the postal service.  He no longer got around the way he used to, his memory was failing and his disease was really debilitating.  

In a July 2011 the Veteran said he was diagnosed with MS in 2005.  He said he knew he had symptoms of MS while in service but he did not know what he had at the time.  He mentioned that he was hospitalized while in Italy for a day with pain in the stomach and legs.  

At the May 2012 hearing, the Veteran's representative stated the Veteran now had a diagnosis of MS in the file and the diagnosis was in 2010.  (Transcript, p 2.)  The representative stated at the hearing that she had researched the issue and said that prior to January 2010 the Veteran was diagnosed with transverse myelitis.  (Transcript, p 3.)  She said people with MS are usually known to have an acute myelitis; this was diagnosed in 2002.  Id.  (A review of the file shows this was incorrect, there were many prior diagnoses of MS and transverse myelitis starting in 2002.)  She asserted that in the service he had treatment for bladder problems; digestive problems; and bowel sphincter control.  Id.  

The Board finds the Veteran is competent to state what his symptoms were at particular time periods because he would have had actual knowledge of such symptoms.  However, he is not competent to state the etiology of the MS because it is a complicated disease that requires expertise; it is unlike the separated shoulder at issue in Jandreau.  Further, the Board finds the Veteran is not credible regarding the timeline of his symptoms due to the discrepancy of what he told to SSA compared to VA.  In addition, he filed a claim with VA one month after separation and did not mention any other symptoms besides hearing loss.  His statements are assigned little weight.  Caluza, 7 Vet. App. at 511.  

Service treatment records show at enlistment in November 1983, the report of medical examination and history only noted the Veteran was hospitalized as a child after being hit by a car.  A review of service treatment records (STRs) show he made no specific complaints that have been identified as signs or symptoms of multiple sclerosis such as: weakness, incoordination, paresthesias, speech disturbances, and visual complaints.  See Dorland's Illustrated Medical Dictionary 1706 (31st ed. 2007).  

The Veteran re-submitted service treatment records showing what he claimed were MS symptoms.  One showed he complained of abdominal pain on the lower right side (August 1984).  Another from April 1987 showed he had lower left quadrant pain for several days.  He had been admitted to an Italian hospital but given no medications.  It was noted he had increased his alcohol intake recently.  The assessment was questionable constipation and he was told not to consume alcohol.  The Italian hospital record noted a diagnosis for pain in the iliac fossa (part of the ilum or hip bone) on the left side.  The Veteran left the hospital against the recommendation of the doctor.  In April 1989, a service treatment record showed an assessment of side pain.  In March 1990, a service treatment record showed he hurt his shoulder playing basketball.  

The earliest relevant post service records show that in June 2002 the Veteran missed his appointment with his neurologist, Dr. G.  He went to an appointment in August 2002 and Dr. G. noted symptoms like a "crick in the neck" for several weeks and bladder issues.  After a physical examination, the diagnosis was transverse myelitis.  The Veteran was sent for testing; in October 2002, he had a magnetic resonance imaging (MRI) and magnetic resonance spectroscopy (MR Spect).  He had a demyelinating, inflammatory lesion at the cervico-medullary junction.  

In December 2003, an MRI of the cervical spine showed a finding of cervico-medullary junction was suspicious for a demyelinating plaque and underlying multiple sclerosis.  This was unchanged from the prior examination.  In December 2003, an MRI for the brain showed an increased T12 signal was seen within the right frontal region.  This was a nonspecific finding but could represent a focus of demyelination given the focus of the signal abnormality at the cervico-medullary junction.  

In December 2003, the Veteran received a VA neurology examination; he complained of dizziness and the examiner diagnosed mild vertigo due to his tinnitus.  The Veteran began seeing a Dr. C. for primary care in July 2005.  The initial record noted a review of the Veteran's other records and that Dr. G. was treating him for "MS versus transverse myelitis."  

In January 2006, a VA audiology examination showed the Veteran got dizzy spells often.  A January 2006 VA neurology examination noted the Veteran claimed that in 1987 he developed dizziness (as well as tinnitus and headaches) due to acoustic trauma.  The examiner noted that these symptoms were corrected when he took his blood pressure medication and wore his glasses.  

Records between 2006 and 2008 noted continual treatment for MS, although one October 2006 Dr. C. assessment was: "question MS v. transverse myelitis."  A March 2009 SSA disability evaluation report noted the Veteran had MS since 2002 and was treated by Dr. G.  An examination at that time showed findings consistent with a disability of MS.  A May 2012 note from Dr. G.'s office noted the Veteran called asking: When was he diagnosed with MS?  The response written was "1/18/10."  

A VA opinion regarding the etiology of the MS was given in February 2012; a March 2012 addendum also addressed the issue.  The examiner saw upon review of private treatment records at this time that the exact date of diagnosis did not appear totally clear, but it was be between 2002 and 2007.  The claims file was reviewed; the examiner stated that there was no objective evidence of any complaints that could be the first signs that the Veteran had MS.  The examiner noted that in March 1990 the Veteran was playing basketball and suffered an arm injury.  "In other words, [the] veteran's medical condition at that time did not in any way preclude him from playing a vigorous game of basketball."  There were no other medical records that the examiner found were relevant to the question of MS in the treatment records.  

Post-service records were also reviewed, and the examiner found the diagnostic records (MRIs) that were done over seven years after service.  He saw that SSA and VA records showed a date of onset for MS as 2002.  However, due to the fact that Dr. G's treatment records were not clearly labeled on their face, the examiner did not understand that they were in the file.  The examiner requested the RO clarify which records were Dr. G's.  The examiner also stated that Dr. G was an acknowledged national medical expert on MS.  

The RO re-sent the file to the examiner for an addendum with clarification regarding which records in the file were Dr. G.'s records.  In March 2012, the examiner completed an addendum.  The examiner noted the earliest record from Dr. G. was from June 2002; it showed the Veteran missed the appointment.  The examiner determined that Dr. G. did not indicate what the exact date was for the onset of the neurological symptoms.  The examiner determined there was no support that the MS started within seven years of separation.  

The Board finds the 2012 VA opinion to be the most probative evidence in the file.  The examiner reviewed service treatment records, Dr. G.'s records, as well as VA and SSA records.  The Veteran's symptoms, as recorded during service, were reviewed.  The Board finds the facts as stated in the opinion are accurate and the rationale explaining that there was no support indicating that the MS started in service or within seven years of service (to say nothing of manifesting to 10 percent) is sufficient.  The Board assigns the opinion great weight.  

The Board has considered all of the evidence in the file and finds that service connection for MS is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The Board relies on the 2012 VA opinion in coming to this conclusion, but it also relies on a totality of the evidence; including the Veteran's private treatment records showing an MS diagnosis and its symptoms in 2002.  As explained by the VA examiner, the service treatment records do not show symptoms typifying MS while in service.  As the evidence shows the manifestations of MS were not 10 percent or greater within seven years after separation from service, the presumption is not for application in this case.  38 C.F.R. §§ 3.307; 3.309.  










	(CONTINUED ON NEXT PAGE)


The Board is compelled to conclude that the preponderance of the evidence is against the claim for service connection for MS.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for multiple sclerosis is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


